Note: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                       2007-7222


                                 GREGORY T. SMITH,

                                                             Claimant-Appellant,


                                            v.

            GORDON H. MANSFIELD, Acting Secretary of Veterans Affairs,

                                                             Respondent-Appellee.

      Heather Cessna, ABS Legal Advocates, P.A. of Lawrence, Kansas, argued for
claimant-appellant. On the brief was Virginia A. Girard-Brady.

       Tara K. Hogan, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, argued for respondent-appellee. With
her on the brief were Peter D. Keisler, Acting Attorney General, Jeanne E. Davidson,
Director, and Todd M. Hughes, Deputy Director. Of counsel on the brief were David J.
Barrans, Deputy Assistant General Counsel, and Martie Adelman, Attorney, United
States Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Alan H. Lance, Sr.
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2007-7222


                               GREGORY T. SMITH,

                                                     Claimant-Appellant,

                                         v.

           GORDON H. MANSFIELD, Acting Secretary of Veterans Affairs,

                                                     Respondent-Appellee.




                                   Judgment


ON APPEAL from the       United States Court of Appeals for Veterans Claims

in CASE NO(S).           05-0514

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, NEWMAN and PROST, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED:      December 11, 2007          / s / Jan Horbaly
                                      Jan Horbaly, Clerk